EXHIBIT 10.3

 

EXHIBIT I

 

SECURITY AGREEMENT

 

SECURITY AGREEMENT, dated as of March 6, 2003, made by each of the undersigned
assignors (each, an “Assignor” and, together with any other entity that becomes
an assignor hereunder pursuant to Section 10.12 hereof, the “Assignors”) in
favor of Deutsche Bank Trust Company Americas, as Collateral Agent (together
with any successor collateral agent, the “Collateral Agent”), for the benefit of
the Secured Creditors (as defined below). Certain capitalized terms as used
herein are defined in Article IX hereof. Except as otherwise defined herein, all
capitalized terms used herein and defined in the Credit Agreement (as defined
below) shall be used herein as therein defined.

 

W I T N E S S E T H:

 

WHEREAS, DIRECTV Holdings LLC (the “Borrower”) the lenders from time to time
party thereto (the “Lenders”), Deutsche Bank Trust Company Americas, as
Administrative Agent (together with any successor administrative agent, the
“Administrative Agent”), and Bank of America, N.A., as Syndication Agent, have
entered into a Credit Agreement, dated as of March 6, 2003 (as amended,
modified, restated and/or supplemented from time to time, the “Credit
Agreement”), providing for the making of Loans to, and the issuance of, and
participation in, Letters of Credit for the account of the Borrower, all as
contemplated therein (the Lenders, each Issuing Lender, the Administrative
Agent, the Collateral Agent and each other Agent are herein called the “Lender
Creditors”);

 

WHEREAS, the Borrower may at any time and from time to time enter into one or
more Interest Rate Protection Agreements or Other Hedging Agreements with one or
more Lenders or any affiliate thereof (each such Lender or affiliate, even if
the respective Lender subsequently ceases to be a Lender under the Credit
Agreement for any reason, together with such Lender’s or affiliate’s successors
and assigns, if any, collectively, the “Other Creditors” and, together with the
Lender Creditors, the “Secured Creditors”):

 

WHEREAS, pursuant to the Subsidiaries Guaranty, each Subsidiary Guarantor has
jointly and severally guaranteed to the Secured Creditors the payment when due
of all Guaranteed Obligations as described therein;

 

WHEREAS, it is a condition precedent to the making of Loans to the Borrower and
the issuance of, and participation in, Letters of Credit for the account of the
Borrower under the Credit Agreement and to the Other Creditors entering into
Interest Rate Protection Agreements and Other Hedging Agreements that each
Assignor shall have executed and delivered to the Collateral Agent this
Agreement; and

 

WHEREAS, each Assignor will obtain benefits from the incurrence of Loans by the
Borrower and the issuance of, and participation in, Letters of Credit for the
account of the Borrower under the Credit Agreement and the entering into by the
Borrower of Interest Rate Protection Agreements or Other Hedging Agreements and,
accordingly, desires to execute this Agreement in order to satisfy the condition
described in the preceding paragraph and to induce the Lenders to make Loans to
the Borrower and issue, and/or participate in, Letters of Credit for



--------------------------------------------------------------------------------

Exhibit I

 

the account of the Borrower and the Other Creditors to enter into Interest Rate
Protection Agreements or Other Hedging Agreements with the Borrower;

 

NOW, THEREFORE, in consideration of the benefits accruing to each Assignor, the
receipt and sufficiency of which are hereby acknowledged, each Assignor hereby
makes the following representations and warranties to the Collateral Agent for
the benefit of the Secured Creditors and hereby covenants and agrees with the
Collateral Agent for the benefit of the Secured Creditors as follows:

 

ARTICLE I

 

SECURITY INTERESTS

 

1.1. Grant of Security Interests. (a) As security for the prompt and complete
payment and performance when due of all of its Obligations, each Assignor does
hereby assign and transfer unto the Collateral Agent, and does hereby pledge and
grant to the Collateral Agent, for the benefit of the Secured Creditors, a
continuing security interest in all of the right, title and interest of such
Assignor in, to and under all of the following personal property and fixtures
(and all rights therein) of such Assignor, or in which or to which such Assignor
has any rights, in each case whether now existing or hereafter from time to time
acquired:

 

  (i)   each and every Account;

 

  (ii)   all cash;

 

  (iii)   the Collateral Account and all moneys, securities, Instruments and
other investments deposited or required to be deposited in the Collateral
Account;

 

  (iv)   all Chattel Paper (including, without limitation, all Tangible Chattel
Paper and all Electronic Chattel Paper);

 

  (v)   all Commercial Tort Claims;

 

  (vi)   all computer programs of such Assignor and all intellectual property
rights therein and all other proprietary information of such Assignor, including
but not limited to Domain Names and Trade Secret Rights;

 

  (vii)   all Contracts, together with all Contract Rights arising thereunder;

 

  (viii)   all Copyrights;

 

  (ix)   all Deposit Accounts and all other demand, deposit, time, savings, cash
management, passbook and similar accounts maintained by such Assignor with any
Person and all moneys, securities, Instruments and other investments deposited
or required to be deposited in any of the foregoing;

 

  (x)   all Documents;

 

2



--------------------------------------------------------------------------------

Exhibit I

 

 

  (xi)   all Equipment;

 

  (xii)   all FCC License Rights;

 

  (xiii)   all General Intangibles;

 

  (xiv)   all Goods;

 

  (xv)   all Instruments;

 

  (xvi)   all Inventory;

 

  (xvii)   all Investment Property;

 

  (xviii)   all Letter-of-Credit Rights (whether or not the respective letter of
credit is evidenced by a writing);

 

  (xix)   all Marks, together with the registrations and right to all renewals
thereof, and the goodwill of the business of such Assignor symbolized by the
Marks;

 

  (xx)   all Patents;

 

  (xxi)   all Permits;

 

  (xxii)   all Software and all Software licensing rights, all writings, plans,
specifications and schematics, all engineering drawings, customer lists,
goodwill and licenses, and all recorded data of any kind or nature, regardless
of the medium of recording;

 

  (xxiii)   all Supporting Obligations; and

 

  (xxiv)   all Proceeds and products of any and all of the foregoing (all of the
above, the “Collateral”).

 

Notwithstanding anything to the contrary contained in this Agreement, no
Assignor shall be required at any time to pledge hereunder any equity interests
of any Subsidiary of such Assignor that is not a domestic Subsidiary of such
Assignor.

 

(b) The security interest of the Collateral Agent under this Agreement extends
to all Collateral which any Assignor may acquire, or with respect to which any
Assignor may obtain rights, at any time during the term of this Agreement.

 

1.2. Power of Attorney. Each Assignor hereby constitutes and appoints the
Collateral Agent its true and lawful attorney, irrevocably, with full power
after the occurrence of and during the continuance of an Event of Default (in
the name of such Assignor or otherwise) to act, require, demand, receive,
compound and give acquittance for any and all moneys and claims for moneys due
or to become due to such Assignor under or arising out of the Collateral, to
endorse any checks or other instruments or orders in connection therewith and to
file any claims

 

3



--------------------------------------------------------------------------------

Exhibit I

 

or take any action or institute any proceedings which the Collateral Agent may
deem to be necessary or advisable to protect the interests of the Secured
Creditors, which appointment as attorney is coupled with an interest.

 

ARTICLE II

 

GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Each Assignor represents, warrants and covenants, which representations,
warranties and covenants shall survive execution and delivery of this Agreement,
as follows:

 

2.1. Necessary Filings. The provisions hereof are effective to create in favor
of the Collateral Agent for the benefit of the Secured Creditors a legal, valid
and enforceable security interest in all right, title and interest of the
Assignors in the Collateral. Upon the filing of proper financing statements with
the appropriate filing offices of each jurisdiction as may be necessary, the
Collateral Agent, for the benefit of the Secured Creditors, will have a fully
perfected security interest in all right, title and interest in all of the
Collateral, to the extent such security interest can be perfected by filing a
financing statement under the UCC, subject to no other Liens other than
Permitted Liens. The recordation of (x) the Grant of Security Interest in U.S.
Patents and (y) the Grant of Security Interest in U.S. Trademarks in the
respective form attached hereto, in each case in the United States Patent and
Trademark Office, together with filings on Form UCC-1 made pursuant hereto, will
create, as may be perfected by such filings and recordation, a perfected
security interest in the United States trademarks and patents covered by such
Grants, and the recordation of the Grant of Security Interest in U.S. Copyrights
in the form attached hereto with the United States Copyright Office, together
with filings on Form UCC-1 made pursuant hereto, will create, as may be
perfected by such filings and recordation, a perfected security interest in the
United States copyrights covered by such Grant.

 

2.2. No Liens. Such Assignor is, and as to all Collateral acquired by it from
time to time after the date hereof such Assignor will be, the owner of all
Collateral free from any Lien, security interest, encumbrance or other right,
title or interest of any Person (other than Permitted Liens), and such Assignor
shall defend the Collateral against all claims and demands of all Persons at any
time claiming the same or any interest therein adverse to the Collateral Agent
(other than Permitted Liens).

 

2.3. Other Financing Statements. As of the date hereof, there is no financing
statement (or similar statement or instrument of registration under the law of
any jurisdiction) covering or purporting to cover any interest of any kind in
the Collateral (other than financing statements filed in respect of Permitted
Liens), and so long as the Termination Date has not occurred, such Assignor will
not execute or authorize to be filed in any public office any financing
statement (or similar statement or instrument of registration under the law of
any jurisdiction) or statements relating to the Collateral, except financing
statements filed or to be filed in respect of and covering the security
interests granted hereby by such Assignor or in connection with Permitted Liens.

 

 

4



--------------------------------------------------------------------------------

Exhibit I

 

 

2.4. Chief Executive Office, Record Locations. The chief executive office of
such Assignor is, on the date of this Agreement, located at the address
indicated on Annex A hereto for such Assignor. During the period of the four
calendar months preceding the date of this Agreement, the chief executive office
of such Assignor has not been located at any address other than that indicated
on Annex A unless each such other address is also indicated on Annex A hereto
for such Assignor.

 

2.5. Location of Inventory and Equipment. All Inventory and Equipment held on
the date hereof, or held at any time during the four calendar months prior to
the date hereof, by each Assignor is located at one of the locations shown on
Annex B hereto for such Assignor.

 

2.6. Legal Names; Type of Organization (and Whether a Registered Organization);
Jurisdiction of Organization; Location; Organizational Identification Numbers;
Changes Thereto; etc. The exact legal name of each Assignor, the type of
organization of such Assignor, whether or not such Assignor is a Registered
Organization, the jurisdiction of organization of such Assignor, such Assignor’s
Location and the organizational identification number (if any) of such Assignor
is listed on Annex C hereto for such Assignor. Such Assignor shall not change
its legal name, its type of organization, its status as a Registered
Organization (in the case of a Registered Organization), its jurisdiction of
organization, its Location, or its organizational identification number (if any)
from that used on Annex C hereto, except that any such changes shall be
permitted (so long as not in violation of the applicable requirements of the
Secured Debt Agreements and so long as same do not involve (x) a Registered
Organization ceasing to constitute same or (y) such Assignor changing its
jurisdiction of organization or Location from the United States or a State
thereof to a jurisdiction of organization or Location, as the case may be,
outside the United States or a State thereof) if (i) it shall have given to the
Collateral Agent not less than 15 days’ prior written notice of each change to
the information listed on Annex C (as adjusted for any subsequent changes
thereto previously made inaccordance with this sentence), together with a
supplement to Annex C which shall correct all information contained therein for
such Assignor, and (ii) in connection with the respective such change or
changes, it shall have taken all action reasonably requested by the Collateral
Agent to maintain the security interests of the Collateral Agent in the
Collateral intended to be granted hereby at all times fully perfected and in
full force and effect. In addition, to the extent that such Assignor does not
have an organizational identification number on the date hereof and later
obtains one, such Assignor shall promptly thereafter notify the Collateral Agent
of such organizational identification number and shall take all actions
reasonably satisfactory to the Collateral Agent to the extent necessary to
maintain the security interest of the Collateral Agent in the Collateral
intended to be granted hereby fully perfected and in full force and effect.

 

2.7. Trade Names; etc. As of the date hereof, such Assignor has or operates in
any jurisdiction under, or in the preceding five years has had or has operated
in any jurisdiction under, no trade names, fictitious names or other names
except its legal name as specified in Annex C and such other trade or fictitious
names as are listed on Annex D hereto for such Assignor.

 

2.8. Certain Significant Transactions. During the one year period preceding the
date of this Agreement, no Person shall have merged or consolidated with or into
any Assignor,

 

5



--------------------------------------------------------------------------------

Exhibit I

 

and no Person shall have liquidated into, or transferred all or substantially
all of its assets to, any Assignor, in each case except as described in Annex E
hereto. With respect to any transactions so described in Annex E hereto, the
respective Assignor shall have furnished such information with respect to the
Person (and the assets of the Person and locations thereof) which merged with or
into or consolidated with such Assignor, or was liquidated into or transferred
all or substantially all of its assets to such Assignor, and shall have
furnished to the Collateral Agent such UCC lien searches as may have been
requested with respect to such Person and its assets, to establish that no
security interest (excluding Permitted Liens) continues perfected on the date
hereof with respect to any Person described above (or the assets transferred to
the respective Assignor by such Person), including without limitation pursuant
to Section 9-316(a)(3) of the UCC.

 

2.9. Non-UCC Property. The aggregate fair market value (as determined by the
Assignors in good faith) of all property of the Assignors of the types described
in clauses (1), (2) and (3) of Section 9-311 (a) of the UCC (other than Patents,
Marks or Copyrights for which the Collateral Agent has made a filing with the
United States Patent and Trademark Office or United States Copyright Office
hereunder) does not exceed $7,500,000. If the aggregate value of all such
property at any time owned by all Assignors exceeds $7,500,000 the Assignors
shall within ten Business Days after any senior or financial officer of the
Borrower or any of its material Subsidiaries obtains knowledge thereof (and in
any event no later than 90 days after the date on which the aggregate value of
all such property exceeded such amount), provide written notice thereof to the
Collateral Agent and, upon the request of the Collateral Agent, the Assignors
shall promptly (and in any event within 30 days) take such actions (at their own
cost and expense) as may be required under the respective United States, State
or other laws referenced in Section 9-311(a) of the UCC to perfect the security
interests granted herein in any Collateral where the filing of a financing
statement does not perfect the security interest in such property in accordance
with the provisions of Section 9-31l(a) of the UCC.

 

2.10. As-Extracted Collateral; Timber-to-be-Cut. On the date hereof, such
Assignor does not own, or expect to acquire, any property which constitutes, or
would constitute, As-Extracted Collateral or Timber-to-be-Cut. If at any time
after the date of this Agreement such Assignor owns, acquires or obtains rights
to any As-Extracted Collateral or Timber-to-be-Cut, such Assignor shall within
ten Business Days after any senior or financial officer of the Borrower or any
of its material Subsidiaries obtains knowledge thereof (and in no event no later
than 90 days after the date on which any As-Extracted Collateral and/or
Timber-to-be-Cut or rights relating thereto are acquired) furnish the Collateral
Agent with written notice thereof (which notice shall describe in reasonable
detail the As-Extracted Collateral and/or Timber-to-be-Cut and the locations
thereof) and shall take all actions as may be deemed reasonably necessary or
desirable by the Collateral Agent to perfect the security interest of the
Collateral Agent therein.

 

2.11. Collateral in the Possession of a Bailee. If any Inventory or other Goods
(other than set-tops boxes, access cards or other DIRECTV receiving equipment
held by service providers, vendors or manufacturers for installation or
manufacture) with an aggregate fair market value in excess of $5,000,000 are at
any time in the possession of a single bailee, such Assignor shall within ten
Business Days after any senior or financial officer of the Borrower or

 

6



--------------------------------------------------------------------------------

Exhibit I

 

any of its material Subsidiaries obtains knowledge thereof (and in any event no
later than 90 days after the date on which the aggregate value of all such
Inventory or other Goods exceeded such amount), provide written notice thereof
to the Collateral Agent and, if requested by the Collateral Agent, shall use its
commercially reasonable efforts to promptly obtain an acknowledgment from such
bailee, in form and substance reasonably satisfactory to the Collateral Agent,
that the bailee holds such Collateral for the benefit of the Collateral Agent
and shall act upon the instructions of the Collateral Agent, without the further
consent of such Assignor. The Collateral Agent agrees with such Assignor that
the Collateral Agent shall not give any such instructions unless an Event of
Default has occurred and is continuing.

 

2.12. Recourse. This Agreement is made with full recourse to each Assignor and
pursuant to and upon all the warranties, representations, covenants and
agreements on the part of such Assignor contained herein, in the Secured Debt
Agreements and otherwise in writing in connection herewith or therewith.

 

ARTICLE III

 

SPECIAL PROVISIONS CONCERNING ACCOUNTS; CONTRACT RIGHTS;

INSTRUMENTS; CHATTEL PAPER AND CERTAIN OTHER COLLATERAL

 

3.1. Additional Representations and Warranties. Each Assingor represents and
warrants that each of its Accounts, and all records, papers and documents
relating thereto (if any) are genuine and what they purport to be in all
material respects, and that all papers and documents (if any) relating thereto
(i) will, to the knowledge of such Assignor, represent the genuine, legal, valid
and binding obligation of the account debtor evidencing indebtedness unpaid and
owed by the respective account debtor arising out of the performance of labor or
services or the sale or lease and delivery of the merchandise listed therein, or
both, (ii) will be the only original writings evidencing and embodying such
obligation of the account debtor named therein (other than copies created for
general accounting purposes), (iii) will, to the knowledge of such Assignor,
evidence true and valid obligations, enforceable in accordance with their
respective terms, and (iv) will be in compliance and will conform in all
material respects with all applicable federal, state and local laws and
applicable laws of any relevant foreign jurisdiction.

 

3.2. Maintenance of Records. Each Assignor will keep and maintain at its own
cost and expense accurate records of its Accounts and Contracts, including, but
not limited to, originals of all documentation (including each Contract) with
respect thereto, records of all payments received, all credits granted thereon,
all merchandise returned and all other dealings therewith, and such Assignor
will make the same available on such Assignor’s premises to the Collateral Agent
for inspection, at such Assignor’s own cost and expense, at any and all
reasonable times upon prior notice to such Assignor and otherwise in accordance
with the Credit Agreement. Upon the occurrence and during the continuance of an
Event of Default, if the Collateral Agent so requests, such Assignor shall, at
its own cost and expense, deliver all tangible evidence of its Accounts and
Contract Rights (including, without limitation, all documents evidencing the
Accounts and all Contracts) and such books and records to the Collateral Agent
or to its representatives (copies of which evidence and books and records may be
retained by such Assignor). Upon the occurrence and during the continuance of an
Event of

 

7



--------------------------------------------------------------------------------

Exhibit I

 

Default, if the Collateral Agent so directs, such Assignor shall legend, in form
and manner satisfactory to the Collateral Agent, the Accounts and the Contracts,
as well as books, records and documents (if any) of such Assignor evidencing or
pertaining to such Accounts and Contracts with an appropriate reference to the
fact that such Accounts and Contracts have been assigned to the Collateral Agent
and that the Collateral Agent has a security interest therein.

 

3.3. Direction to Account Debtors; Contracting Parties; etc. Upon the occurrence
and during the continuance of an Event of Default, if the Collateral Agent so
directs any Assignor, such Assignor agrees (x) to cause all payments on account
of the Accounts and Contracts to be made directly to the Collateral Account, (y)
that the Collateral Agent may, at its option, directly notify the obligors with
respect to any Accounts and/or under any Contracts to make payments with respect
thereto as provided in the preceding clause (x), and (z) that the Collateral
Agent may enforce collection of any such Accounts and Contracts and may adjust,
settle or compromise the amount of payment thereof, in the same manner and to
the same extent as such Assignor. Without notice to or assent by any Assignor,
the Collateral Agent may, upon the occurrence and during the continuance of an
Event of Default, apply any or all amounts then in, or thereafter deposited in,
the Collateral Account toward the payment of the Obligations in the manner
provided in Section 7.4 of this Agreement. The reasonable costs and expenses of
collection (including reasonable attorneys’ fees), whether incurred by an
Assignor or the Collateral Agent, shall be borne by the relevant Assignor. The
Collateral Agent shall deliver a copy of each notice referred to in the
preceding clause (y) to the relevant Assignor, provided that (x) the failure by
the Collateral Agent to so notify such Assignor shall not affect the
effectiveness of such notice or the other rights of the Collateral Agent created
by this Section 3.3 and (y) no such notice shall be required if an Event of
Default of the type described in Section 10.05 of the Credit Agreement has
occurred and is continuing.

 

3.4. Modification of Terms; etc. Except in accordance with such Assignor’s
ordinary course of business or consistent with reasonable business judgment or
as permitted by Section 3.5, no Assignor shall rescind or cancel any
indebtedness evidenced by any Account or under any Contract, or modify any
material term thereof or make any material adjustment with respect thereto, or
extend or renew the same, or compromise or settle any material dispute, claim,
suit or legal proceeding relating thereto, or sell any Account or Contract, or
interest therein, without the prior written consent of the Collateral Agent. No
Assignor will do anything to impair the rights of the Collateral Agent in the
Accounts or Contracts.

 

3.5. Collection. Each Assignor shall, in accordance with reasonable business
practices, collect or cause to be collected from the account debtor named in
each of its Accounts or obligor under any Contract, as and when due (including,
without limitation, amounts which are delinquent, such amounts to be collected
in accordance with generally accepted lawful collection procedures) any and all
amounts owing under or on account of such Account or Contract, and apply
forthwith upon receipt thereof all such amounts as are so collected to the
outstanding balance of such Account or under such Contract. Except as otherwise
directed by the Collateral Agent after the occurrence and during the
continuation of an Event of Default, any Assignor may allow in the ordinary
course of business as adjustments to amounts owing under its Accounts and
Contracts (i) an extension or renewal of the time or times of payment, or
settlement for less than the total unpaid balance, which such Assignor finds
appropriate in

 

 

8



--------------------------------------------------------------------------------

Exhibit I

 

accordance with reasonable business judgment and (ii) a refund or credit due as
a result of returned or damaged merchandise or improperly performed services or
for other reasons which such Assignor finds appropriate in accordance with
reasonable business judgment. The reasonable costs and expenses (including,
without limitation, reasonable attorneys’ fees) of collection, whether incurred
by an Assignor or the Collateral Agent, shall be borne by the relevant Assignor.

 

3.6. Instruments. If any Assignor owns or acquires any Instrument having a
stated amount in excess of $7,500,000 or Instruments having an aggregate stated
amount in excess of $20,000,000 (it being understood and agreed that for
purposes of this Section 3.6, any Instrument having a stated amount of less than
$50,000 shall not be included in determining compliance with this Section 3.6)
constituting Collateral (other than checks and other payment instruments
received and collected in the ordinary course of business), such Assignor will
within ten Business Days after any senior or financial officer of the Borrower
or any of its material Subsidiaries obtains knowledge thereof (and in any event
no later than 90 days after the date on which such Instrument or Instruments are
acquired), provide written notice thereof to the Collateral Agent, and upon
request by the Collateral Agent will promptly deliver such Instrument or
Instruments to the Collateral Agent appropriately endorsed to the order of the
Collateral Agent.

 

3.7. Assignors Remain Liable Under Accounts. Anything herein to the contrary
notwithstanding, the Assignors shall remain liable under each of the Accounts to
observe and perform all of the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise to such Accounts. Neither the Collateral Agent nor any other Secured
Creditor shall have any obligation or liability under any Account (or any
agreement giving rise thereto) by reason of or arising out of this Agreement or
the receipt by the Collateral Agent or any other Secured Creditor of any payment
relating to such Account pursuant hereto, nor shall the Collateral Agent or any
other Secured Creditor be obligated in any manner to perform any of the
obligations of any Assignor under or pursuant to any Account (or any agreement
giving rise thereto), to make any payment, to make any inquiry as to the nature
or the sufficiency of any payment received by them or as to the sufficiency of
any performance by any party under any Account (or any agreement giving rise
thereto), to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to them or to which they may be entitled at any time or times.

 

3.8. Assignors Remain Liable Under Contracts. Anything herein to the contrary
notwithstanding, the Assignors shall remain liable under each of the Contracts
to observe and perform all of the conditions and obligations to be observed and
performed by them thereunder, all in accordance with and pursuant to the terms
and provisions of each Contract. Neither the Collateral Agent nor any other
Secured Creditor shall have any obligation or liability under any Contract by
reason of or arising out of this Agreement or the receipt by the Collateral
Agent or any other Secured Creditor of any payment relating to such Contract
pursuant hereto, nor shall the Collateral Agent or any other Secured Creditor be
obligated in any manner to perform any of the obligations of any Assignor under
or pursuant to any Contract, to make any payment, to make any inquiry as to the
nature or the sufficiency of any performance by any party under any

 

 

9



--------------------------------------------------------------------------------

Exhibit I

 

Contract, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to them or to which they may be entitled at any time or times.

 

3.9. Deposit Accounts; etc. (a) No Assignor maintains, or at any time after the
date of this Agreement shall establish or maintain, any demand, time, savings,
passbook or similar account, except for such accounts maintained with a bank (as
defined in Section

9-102 of the UCC) whose jurisdiction (determined in accordance with Section
9-304 of the UCC) is within a State of the United States. Annex F hereto
accurately sets forth, as of the date of this Agreement, for each Assignor, each
Deposit Account maintained by such Assignor (including a description thereof and
the respective account number), the name of the respective bank with which such
Deposit Account is maintained, and, to the extent available, the jurisdiction of
the respective bank with respect to such Deposit Account. For each Deposit
Account (other than the Collateral Account or any other Deposit Account
maintained with the Collateral Agent), the respective Assignor shall, upon the
request of the Collateral Agent, use commercially reasonable efforts to cause
the bank with which the Deposit Account is maintained to execute and deliver to
the Collateral Agent, within 60 days after the date of such request (or such
later date as may be acceptable to the Collateral Agent), a “control agreement”
in the form of Annex G hereto (appropriately completed), with such changes
thereto as may be acceptable to the Collateral Agent and the Agents. If any bank
with which a Deposit Account is maintained refuses to, or does not, enter into
such a “control agreement”, then, if directed to do so by both Agents, the
respective Assignor shall promptly (and in any event within 60 days after such
request (or such longer period as may be required and reasonably acceptable to
the Collateral Agent)) close the respective Deposit Account and transfer all
balances therein to the Collateral Account or another Deposit Account meeting
the requirements of this Section 3.9.

 

(b) After the date of this Agreement, no Assignor shall establish any new
demand, time, savings, passbook or similar account, except for Deposit Accounts
established and maintained with banks and meeting the requirements of preceding
clause (a). If any such Deposit Account is established, the respective Assignor
shall within ten Business Days after any senior or financial officer of the
Borrower or any of its material Subsidiaries obtains knowledge thereof (and in
any event no later than 90 days after the date on which such Deposit Account is
established) furnish to the Collateral Agent a supplement to Annex F hereto
containing the relevant information with respect to the respective Deposit
Account and the bank with which same is established.

 

3.10. Letter-of-Credit Rights. Upon the occurrence and during the continuance of
an Event of Default, if the Collateral Agent so directs, if any Assignor is at
any time a beneficiary under a letter of credit with a stated amount of
$7,500,000 or more, such Assignor shall within ten Business Days after any
senior or financial officer of the Borrower or any of its material Subsidiaries
obtains knowledge thereof (and in any event no later than 90 days after the date
on which any Assignor became the beneficiary of any such letter of credit),
provide written notice thereof to the Collateral Agent and, at the request of
the Collateral Agent, such Assignor shall, pursuant to an agreement in form and
substance reasonably satisfactory to the Collateral Agent, use its commercially
reasonable efforts to (i) arrange for the issuer and any confirmer of such
letter of credit to consent to an assignment to the Collateral Agent of the
proceeds of any

 

 

10



--------------------------------------------------------------------------------

Exhibit I

 

drawing under such letter of credit or (ii) arrange for the Collateral Agent to
become the transferee beneficiary of such letter of credit.

 

3.11. Commercial Tort Claims. Each Commercial Tort Claims in an amount (taking
the greater of the aggregate claimed damages thereunder or the reasonably
estimated value thereof) of $7,500,000 or more of each Assignor in existence on
the date of this Agreement is described in Annex H hereto. If any Assignor shall
at any time after the date of this Agreement acquire a Commercial Tort Claim in
an amount (taking the greater of the aggregate claimed damages thereunder or the
reasonably estimated value thereof) of $7,500,000 or more, such Assignor shall
within ten Business Days after any senior or financial officer of the Borrower
or any of its material Subsidiaries obtains knowledge thereof (and in any event
no later than 90 days after the date on which any such Commercial Tort Claim is
acquired), provide written notice thereof to the Collateral Agent, describing
the details thereof and shall, at the request of the Collateral Agent, grant to
the Collateral Agent a security interest therein and in the proceeds thereof,
all upon the terms of this Agreement, and in form and substance reasonably
satisfactory to the Collateral Agent. Notwithstanding anything to the contrary
contained herein, for purposes of this Section 3.11, “Commercial Tort Claims”
shall not include any claims related to the piracy, theft of service or
“hacking” of DIRECTV’s conditional access system.

 

3.12. Chattel Paper. Upon the request of the Collateral Agent, each Assignor
shall (i) promptly furnish to the Collateral Agent a list of all Electronic
Chattel Paper held or owned by such Assignor, (ii) promptly take all actions
which are reasonably practicable so that the Collateral Agent has “control” of
all Electronic Chattel Paper in accordance with the requirements of Section
9-105 of the UCC and (iii) promptly (and in any event within 10 days) following
any request by the Collateral Agent, deliver each of its items of Tangible
Chattel Paper with a value in excess of $7,500,000 and/or all of its items of
Tangible Chattel Paper having an aggregate value in excess of $20,000,000 (it
being understood and agreed that for purposes of this Section 3.12, any items of
Tangible Chattel Paper having a value less than $50,000 shall not be included in
determining compliance with this Section 3.12) to the Collateral Agent.

 

3.13. Further Actions. Each Assignor will, at its own expense, make, execute,
endorse, acknowledge, file and/or deliver to the Collateral Agent from time to
time such vouchers, invoices, schedules, confirmatory assignments, conveyances,
financing statements, transfer endorsements, certificates, reports and other
assurances or instruments and take such further steps, including any and all
actions as may be necessary or required under the Federal Assignment of Claims
Act, relating to its Accounts, Contracts, Instruments and other property or
rights covered by the security interest hereby granted, as the Collateral Agent
may reasonably require.

 

ARTICLE IV

 

SPECIAL PROVISIONS CONCERNING TRADEMARKS AND DOMAIN NAMES

 

4.1. Additional Representations and Warranties. Each Assignor represents and
warrants that it is the true and lawful owner of, is licensed to use or
otherwise has the right to use the registered Marks and Domain Names listed in
Annex I hereto for such Assignor and that said

 

11



--------------------------------------------------------------------------------

Exhibit I

 

listed Marks and Domain Names include all material United States marks and
material applications for United States marks registered or filed by such
Assignor in the United States Patent and Trademark Office and all material
Domain Names that such Assignor owns or uses in connection with its business as
of the date hereof, except to the extent that the failure to own, license or
have such rights could not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect. Each Assignor further warrants
that it has no knowledge of any third party claim received by it that any aspect
of such Assignor’s present or contemplated business operations infringes or will
infringe any trademark, service mark or trade name of any other Person, other
than as could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Each Assignor represents and
warrants that all trademark registrations and Domain Name registrations listed
in Annex I hereto are valid, subsisting, have not been canceled and that such
Assignor is not aware of any third-party claim that any of said registrations is
invalid or unenforceable, and is not aware that there is any reason that any of
said registrations is invalid or unenforceable and is not aware that there is
any reason that any of said applications will not mature into registrations
other than for applications, the failure of which to so mature would not,
individually or in the aggregate, have a Material Adverse Effect. Each Assignor
hereby grants to the Collateral Agent an absolute power of attorney to sign,
upon the occurrence and during the continuance of an Event of Default, any
document which may be required by the United States Patent and Trademark Office
or similar registrar in order to effect an absolute assignment of all right,
title and interest in each Mark and/or Domain Name, and record the same. Each
Assignor represents and warrants that it owns, is licensed to use or otherwise
has the right to use, all Marks and Domain Names necessary to conduct their
respective businesses, including, without limitation, all such Marks and Domain
Names owned by the Company, except to the extent that the failure to own,
license or have such rights could not reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect.

 

4.2. Licenses and Assignments. Except as otherwise permitted by the Secured Debt
Agreements, each Assignor hereby agrees not to divest itself of any right under
any Mark or Domain Name absent prior written approval of the Collateral Agent.

 

4.3. Infringements. Each Assignor agrees, promptly upon learning thereof, to
notify the Collateral Agent in writing of the name and address of, and to
furnish such pertinent information that may be available with respect to, any
party who such Assignor believes is, or may be, infringing or diluting or
otherwise violating any of such Assignor’s rights in and to any Mark or Domain
Name in any manner that could reasonably be expected to have a Material Adverse
Effect, or with respect to any party claiming that such Assignor’s use of any
Mark or Domain Name material to such Assignor’s business violates in any
material respect any property right of that party. Each Assignor further agrees
to prosecute diligently in accordance with reasonable business practices any
Person infringing any Mark or Domain Name in any manner that could reasonably be
expected to have a Material Adverse Effect.

 

4.4. Preservation of Marks and Domain Names. Each Assignor agrees to use its
Marks and Domain Names which are material to such Assignor’s business in
interstate commerce during the time in which this Agreement is in effect and to
take all such other actions as are reasonably necessary to preserve such Marks
as trademarks or service marks under the

 

12



--------------------------------------------------------------------------------

Exhibit I

 

laws of the United States (other than any such Marks deemed by such Assignor in
its reasonable business judgment to no longer be necessary in the conduct of
Assignor’s business). No Assignor shall assign, grant an exclusive license in,
or cause or permit any of its Subsidiaries, affiliates, agents, employees or
contractors to assign or grant an exclusive license in any of its Marks or
Domain Names to any Person (if such Person is not an Assignor) without the prior
written approval of the Collateral Agent.

 

4.5. Maintenance of Registration. Each Assignor shall, at its own expense,
diligently process all documents reasonably required to maintain registrations
for all material Marks and/or material Domain Names, including but not limited
to affidavits of use and applications for renewals of registration in the United
States Patent and Trademark Office for all of its material registered Marks, and
shall pay all fees and disbursements in connection therewith and shall not
abandon any such filing of affidavit of use or any such application of renewal
prior to the exhaustion of all administrative and judicial remedies without
prior written consent of the Collateral Agent (other than with respect to
registrations and applications deemed by such Assignor in its reasonable
business judgment to no longer be necessary in the conduct of Assignor’s
business).

 

4.6. Future Registered Marks and Domain Names. If any material Mark registration
is issued hereafter to any Assignor as a result of any application now or
hereafter pending before the United States Patent and Trademark Office or any
material Domain Name is registered by Assignor, or if any Mark or Domain Name
which is registered or applied for at any time becomes, or could reasonably be
expected to become, material to the business of any Assignor, then within 30
days of such issuance, registration, occurrence or expectation, such Assignor
shall deliver to the Collateral Agent a copy of such registration, certificate
or similar indicia of ownership, and a grant of a security interest in such Mark
and/or Domain Name, to the Collateral Agent and at the expense of such Assignor,
confirming the grant of a security interest in such Mark and/or Domain Name to
the Collateral Agent hereunder, the form of such security to be substantially in
the form of Annex L hereto or in such other form as may be reasonably
satisfactory to the Collateral Agent.

 

4.7. Remedies. If an Event of Default shall occur and be continuing, the
Collateral Agent may, by written notice to the relevant Assignor, take any or
all of the following actions: (i) declare the entire right, title and interest
of such Assignor in and to each of the Marks and Domain Names, together with all
trademark rights and rights of protection to the same,vested in the Collateral
Agent for the benefit of the Secured Creditors, in which event such rights,
title and interest shall immediately vest, in the Collateral Agent for the
benefit of the Secured Creditors, and the Collateral Agent shall be entitled to
exercise the power of attorney referred to in Section 4.1 hereof to execute,
cause to be acknowledged and notarized and record said absolute assignment with
the applicable agency or registrar; (ii) take and use or sell the Marks or
Domain Names and the goodwill of such Assignor’s business symbolized by the
Marks or Domain Names and the right to carry on the business and use the assets
of such Assignor in connection with which the Marks or Domain Names have been
used; and (iii) direct such Assignor to refrain, in which event such Assignor
shall refrain, from using the Marks or Domain Names in any manner whatsoever,
directly or indirectly, and such Assignor shall execute such further documents
that the Collateral Agent may reasonably request to further confirm this and to

 

13



--------------------------------------------------------------------------------

Exhibit I

 

transfer ownership of the Marks or Domain Names and registrations and any
pending trademark applications in the United States Patent and Trademark Office,
or its foreign equivalent, or applicable Domain Name registrar to the Collateral
Agent.

 

ARTICLE V

 

SPECIAL PROVISIONS CONCERNING

PATENTS, COPYRIGHTS AND TRADE SECRETS

 

5.1. Additional Representations and Warranties. Each Assignor represents and
warrants that it is the true and lawful owner of, is licensed to or otherwise
has the right to use all rights in (i) all Trade Secret Rights, (ii) the Patents
listed in Annex J hereto for such Assignor and that said Patents include all the
material United States patents and material applications for United States
patents that such Assignor owns as of the date hereof and (iii) the Copyrights
listed in Annex K hereto for such Assignor and that said Copyrights include all
the material United States copyrights registered with the United States
Copyright Office and material applications to United States copyrights that such
Assignor owns as of the date hereof, except to the extent that the failure to
own, license or have such rights could not reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect. Each
Assignor further warrants that it has no knowledge of any third party claim that
any aspect of such Assignor’s present or contemplated business operations
infringes or will infringe any patent or copyright of any other Person or such
Assignor has misappropriated any trade secret or proprietary information which,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Each Assignor hereby grants to the Collateral Agent an
absolute power of attorney to sign, upon the occurrence and during the
continuance of any Event of Default, any document which may be required by the
United States Patent and Trademark Office or the United States Copyright Office
in order to effect an absolute assignment of all right, title and interest in
each Patent or Copyright, and to record the same. Each Assignor represents and
warrants that it owns, is licensed to use or otherwise has the right to use, all
patents, copyrights, trade secrets and proprietary information necessary to
conduct their respective businesses, including, without limitation, all such
Patents, Copyrights and Trade Secret Rights owned by the Company, except to the
extent that the failure to own, license or have such rights could not reasonably
be expected, either individually or in the aggregate, to have a Material Adverse
Effect.

 

5.2. Licenses and Assignments. Except as otherwise permitted by the Secured Debt
Agreements, each Assignor hereby agrees not to divest itself of any right under
any Patent or Copyright absent prior written approval of the Collateral Agent.

 

5.3. Infringements. Each Assignor agrees, promptly upon learning thereof, to
furnish the Collateral Agent in writing with all pertinent information available
to such Assignor with respect to any infringement, contributing infringement or
active inducement to infringe or other violation of such Assignor’s rights in
any Patent or Copyright or to any claim that the practice of any Patent or use
of any Copyright violates any property right of a third party, or with respect
to any misappropriation of any Trade Secret Right or any claim that practice of
any Trade Secret Right violates any property right of a third party, in each
case, in any manner which,

 

14



--------------------------------------------------------------------------------

Exhibit I

 

either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Each Assignor further agrees, absent direction of the
Collateral Agent to the contrary, to prosecute diligently, in accordance with
its reasonable business practices, any Person infringing any Patent or Copyright
or any Person misappropriating any Trade Secret Right, in each case to the
extent that such infringement or misappropriation, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

5.4. Maintenance of Patents or Copyrights. At its own expense, each Assignor
shall make timely payment of all post-issuance fees required to maintain in
force its rights under each material Patent or material Copyright, absent prior
written consent of the Collateral Agent (other than Patents or Copyrights which
are no longer materially used and which are deemed by such Assignor in its
reasonable business judgment to no longer be materially useful in its business
or operations). No Assignor shall assign, grant an exclusive license in, or
cause or permit any of its Subsidiaries, affiliates, agents, employees or
contractors to assign or grant an exclusive license in any of its Patents,
Copyrights or Trade Secret Rights to any Person (if such Person is not an
Assignor) without the prior written approval of the Collateral Agent.

 

5.5. Prosecution of Patent or Copyright Applications. At its own expense, each
Assignor shall diligently prosecute all material applications for (i) United
States Patents listed in Annex J hereto and (ii) Copyrights listed on Annex K
hereto, in each case for such Assignor and shall not abandon any such
application prior to exhaustion of all administrative and judicial remedies
(other than applications that are deemed by such Assignor in its reasonable
business judgment to no longer be necessary in the conduct of Assignor’s
business).

 

5.6. Other Patents and Copyrights. Within 30 days of the acquisition or receipt
of a material United States Patent, material registration of a material
Copyright, or acquisition of a material registered Copyright, or of filing of an
application for a material United States Patent or material Copyright, or if any
existing Patent, Patent application or registered Copyright at any time becomes
or could reasonably be expected to become material to the business of any
Assignor, the relevant Assignor shall deliver to the Collateral Agent a copy of
said Copyright or Patent, or certificate or registration of, or application
therefor, as the case may be, with a grant of a security interest as to such
Patent or Copyright, as the case may be, to the Collateral Agent and at the
expense of such Assignor, confirming the grant of a security interest, the form
of such grant of a security interest to be substantially in the form of Annex M
or Annex N hereto, as appropriate, or in such other form as may be reasonably
satisfactory to the Collateral Agent.

 

5.7. Remedies. If an Event of Default shall occur and be continuing, the
Collateral Agent may, by written notice to the relevant Assignor, take any or
all of the following actions: (i) declare the entire right, title, and interest
of such Assignor in each of the Patents and Copyrights vested in the Collateral
Agent for the benefit of the Secured Creditors, in which event such right,
title, and interest shall immediately vest in the Collateral Agent for the
benefit of the Secured Creditors, in which case the Collateral Agent shall be
entitled to exercise the power of attorney referred to in Section 5.1 hereof to
execute, cause to be acknowledged and notarized and to record said absolute
assignment with the applicable agency; (ii) take and practice or sell the
Patents and Copyrights; and (iii) direct such Assignor to refrain, in which
event such Assignor shall refrain, from practicing the Patents and using the
Copyrights directly or indirectly, and such

 

15



--------------------------------------------------------------------------------

Exhibit I

 

Assignor shall execute such further documents as the Collateral Agent may
reasonably request further to confirm this and to transfer ownership of the
Patents and Copyrights to the Collateral Agent for the benefit of the Secured
Creditors.

 

ARTICLE VI

 

PROVISIONS CONCERNING ALL COLLATERAL

 

6.1. Protection of Collateral Agent’s Security. Except as otherwise permitted by
the Secured Debt Agreements, each Assignor will do nothing to impair the rights
of the Collateral Agent in the Collateral. Each Assignor will at all times
maintain insurance, at such Assignor’s own expense to the extent and in the
manner provided in the Secured Debt Agreements. Except to the extent otherwise
permitted to be retained by such Assignor or applied by such Assignor pursuant
to the terms of the Secured Debt Agreements, the Collateral Agent shall, at the
time any proceeds of such insurance are distributed to the Secured Creditors,
apply such proceeds in accordance with Section 7.4 hereof. Each Assignor assumes
all liability and responsibility in connection with the Collateral acquired by
it and the liability of such Assignor to pay the Obligations shall in no way be
affected or diminished by reason of the fact that such Collateral may be lost,
destroyed, stolen, damaged or for any reason whatsoever unavailable to such
Assignor.

 

6.2. Warehouse Receipts Non-Negotiable. To the extent practicable, each Assignor
agrees that if any warehouse receipt or receipt in the nature of a warehouse
receipt is issued with respect to any of its Inventory, such Assignor shall
request that such warehouse receipt or receipt in the nature thereof shall not
be “negotiable” (as such term is used in Section7-104 of the Uniform Commercial
Code as in effect in any relevant jurisdiction or under other relevant law).

 

6.3. Additional Information. Each Assignor will, at its own expense, from time
to time upon the reasonable request of the Collateral Agent, promptly (and in
any event within 10 Business Days after its receipt of the respective request)
furnish to the Collateral Agent such information with respect to the Collateral
(including the identity of the Collateral or such components thereof as may have
been requested by the Collateral Agent, the value and location of such
Collateral, etc.) as may be requested by the Collateral Agent. Without limiting
the forgoing, each Assignor agrees that it shall (within 30 days after its
receipt of the respective request) furnish to the Collateral Agent such updated
Annexes C, F, H, I, J and K hereto as may from time to time be reasonably
requested by the Collateral Agent.

 

6.4. Further Actions. Each Assignor will, at its own expense and upon the
reasonable request of the Collateral Agent, make, execute, endorse, acknowledge,
file and/or deliver to the Collateral Agent from time to time such lists,
descriptions and designations of its Collateral, warehouse receipts, receipts in
the nature of warehouse receipts, bills of lading, documents of title, vouchers,
invoices, schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, certificates, reports and other assurances or
instruments and take such further steps relating to the Collateral and other
property or rights covered by the

 

16



--------------------------------------------------------------------------------

Exhibit I

 

security interest hereby granted, which the Collateral Agent deems reasonably
appropriate or advisable to perfect, preserve or protect its security interest
in the Collateral.

 

6.5. Financing Statements. Each Assignor agrees to execute and deliver to the
Collateral Agent such financing statements, in form reasonably acceptable to the
Collateral Agent, as the Collateral Agent may from time to time reasonably
request or as are reasonably necessary or desirable in the opinion of the
Collateral Agent to establish and maintain a valid, enforceable, perfected
security interest in the Collateral as provided herein and the other rights and
security contemplated hereby. Each Assignor will pay any applicable filing fees,
recordation taxes and related expenses relating to its Collateral. Each Assignor
hereby authorizes the Collateral Agent to file any such financing statements
without the signature of such Assignor where permitted by law (and such
authorization includes describing the Collateral as “all assets” of such
Assignor).

 

ARTICLE VII

 

REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT

 

7.1. Remedies; Obtaining the Collateral Upon Default. Each Assignor agrees that,
if any Event of Default shall have occurred and be continuing, then and in every
such case, the Collateral Agent, in addition to any rights now or hereafter
existing under applicable law and under the other provisions of this Agreement,
shall have all rights as a secured creditor under any UCC, and such additional
rights and remedies to which a secured creditor is entitled under the laws in
effect in all relevant jurisdictions and may:

 

(i) personally, or by agents or attorneys, immediately take possession of the
Collateral or any part thereof, from such Assignor or any other Person who then
has possession of any part thereof with or without notice or process of law, and
for that purpose may enter upon such Assignor’s premises where any of the
Collateral is located and remove the same and use in connection with such
removal any and all services, supplies, aids and other facilities of such
Assignor;

 

(ii) instruct the obligor or obligors on any agreement, instrument or other
obligation (including, without limitation, the Accounts and the Contracts)
constituting the Collateral to make any payment required by the terms of such
agreement, instrument or other obligation directly to the Collateral Agent and
may exercise any and all remedies of such Assignor in respect of such
Collateral;

 

(iii) instruct all banks which have entered into a control agreement with the
Collateral Agent to transfer all moneys, securities and instruments held by such
depositary bank to the Collateral Account;

 

(iv) sell, assign or otherwise liquidate any or all of the Collateral or any
part thereof in accordance with Section 7.2 hereof, or direct such Assignor to
sell, assign or otherwise liquidate any or all of the Collateral or any part
thereof, and, in each case, take possession of the proceeds of any such sale or
liquidation;

 

17



--------------------------------------------------------------------------------

Exhibit I

 

(v) take possession of the Collateral or any part thereof, by directing such
Assignor in writing to deliver the same to the Collateral Agent at any
reasonable place or places designated by the Collateral Agent, in which event
such Assignor shall at its own expense:

 

(x) forthwith cause the same to be moved to the place or places so designated by
the Collateral Agent and there delivered to the Collateral Agent;

 

(y) store and keep any Collateral so delivered to the Collateral Agent at such
place or places pending further action by the Collateral Agent as provided in
Section 7.2 hereof; and

 

(z) while the Collateral shall be so stored and kept, provide such security and
maintenance services as shall be reasonably necessary to protect the same and to
preserve and maintain it in good condition;

 

(vi) license or sublicense, whether on an exclusive or nonexclusive basis, any
Marks, Domain Names, Patents or Copyrights included in the Collateral for such
term and on such conditions and in such manner as the Collateral Agent shall in
its sole judgment determine;

 

(vii) apply any moneys constituting Collateral or proceeds thereof in accordance
with the provisions of Section 7.4; and

 

(viii) take any other action as specified in clauses (1) through (5), inclusive,
of Section 9-607 of the UCC;

 

it being understood that each Assignor’s obligation so to deliver the Collateral
is of the essence of this Agreement and that, accordingly, upon application to a
court of equity having jurisdiction, the Collateral Agent shall be entitled to a
decree requiring specific performance by such Assignor of said obligation. By
accepting the benefits of this Agreement and each other Security Document, the
Secured Creditors expressly acknowledge and agree that this Agreement and each
other Security Document may be enforced only by the action of the Collateral
Agent acting upon the instructions of the Required Secured Creditors and that no
other Secured Creditor shall have any right individually to seek to enforce or
to enforce this Agreement or any other Security Document or to realize upon the
security to be granted hereby or thereby, it being understood and agreed that
such rights and remedies may be exercised by the Collateral Agent or the holders
of at least a majority of the outstanding Other Obligations, as the case may be,
for the benefit of the Secured Creditors upon the terms of this Agreement and
the other Security Documents.

 

7.2. Remedies; Disposition of the Collateral. If any Event of Default shall have
occurred and be continuing, then any Collateral repossessed by the Collateral
Agent under or pursuant to Section 7.1 hereof and any other Collateral whether
or not so repossessed by the Collateral Agent, may be sold, assigned, leased or
otherwise disposed of under one or more contracts or as an entirety, and without
the necessity of gathering at the place of sale the property to be sold, and in
general in such manner, at such time or times, at such place or places and on
such terms as the Collateral Agent may, in compliance with any mandatory
requirements of applicable

 

18



--------------------------------------------------------------------------------

Exhibit I

 

law, determine to be commercially reasonable. Any of the Collateral may be sold,
leased or otherwise disposed of, in the condition in which the same existed when
taken by the Collateral Agent or after any overhaul or repair at the expense of
the relevant Assignor which the Collateral Agent shall determine to be
commercially reasonable. Any such sale, lease or other disposition may be
effected by means of a public disposition or private disposition, effected in
accordance with the applicable requirements (in each case if and to the extent
applicable) of Sections 9-610 through 9-613 of the UCC and/or such other
mandatory requirements of applicable law as may apply to the respective
disposition. The Collateral Agent may, without notice or publication, adjourn
any public or private disposition or cause the same to be adjourned from time to
time by announcement at the time and place fixed for the disposition, and such
disposition may be made at any time or place to which the disposition may be so
adjourned. To the extent permitted by any such requirement of law, the
Collateral Agent may bid for and become the purchaser (and may pay all or any
portion of the purchase price by crediting Obligations against the purchase
price) of the Collateral or any item thereof, offered for disposition in
accordance with this Section 7.2 without accountability to the relevant
Assignor. If, under applicable law, the Collateral Agent shall be permitted to
make disposition of the Collateral within a period of time which does not permit
the giving of notice to the relevant Assignor as hereinabove specified, the
Collateral Agent need give such Assignor only such notice of disposition as
shall be required by such applicable law. Each Assignor agrees to do or cause to
be done all such other acts and things as may be reasonably necessary to make
such disposition or dispositions of all or any portion of the Collateral valid
and binding and in compliance with any and all applicable laws, regulations,
orders, writs, injunctions, decrees or awards of any and all courts, arbitrators
or governmental instrumentalities, domestic or foreign, having jurisdiction over
any such sale or sales, all at such Assignor’s expense.

 

7.3. Waiver of Claims. Except as otherwise provided in this Agreement, EACH
ASSIGNOR HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE AND
JUDICIAL HEARING IN CONNECTION WITH THE COLLATERAL AGENT’S TAKING POSSESSION OR
THE COLLATERAL AGENT’S DISPOSITION OF ANY OF THE COLLATERAL, INCLUDING, WITHOUT
LIMITATION, ANY AND ALL PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT REMEDY OR
REMEDIES, and each Assignor hereby further waives, to the extent permitted by
law:

 

(i) all damages occasioned by such taking of possession or any such disposition
except any damages which are the direct result of the Collateral Agent’s gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision);

 

(ii) all other requirements as to the time, place and terms of sale or other
requirements with respect to the enforcement of the Collateral Agent’s rights
hereunder; and

 

(iii) all rights of redemption, appraisement, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law in order to
prevent or delay the enforcement of this Agreement or the absolute sale of the
Collateral or any

 

19



--------------------------------------------------------------------------------

Exhibit I

 

portion thereof, and each Assignor, for itself and all who may claim under it,
insofar as it or they now or hereafter lawfully may, hereby waives the benefit
of all such laws.

 

Any sale of, or the grant of options to purchase, or any other realization upon,
any Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of the relevant Assignor therein and
thereto, and shall be a perpetual bar both at law and in equity against such
Assignor and against any and all Persons claiming or attempting to claim the
Collateral so sold, optioned or realized upon, or any part thereof, from,
through and under such Assignor.

 

7.4. Application of Proceeds. (a) All moneys collected by the Collateral Agent
(or, to the extent the Pledge Agreement or any other Security Document requires
proceeds of collateral under such other Security Document to be applied in
accordance with the provisions of this Agreement, the Pledgee or Collateral
Agent under such other Security Document) upon any sale or other disposition of
the Collateral, together with all other moneys received by the Collateral Agent
hereunder, shall be applied as follows:

 

(i) first, to the payment of all amounts owing the Collateral Agent of the type
described in clauses (iii), (iv) and (v) of the definition of “Obligations”;

 

(ii) second, to the extent proceeds remain after the application pursuant to the
preceding clause (i), to the payment of all amounts owing to any Agent of the
type described in clauses (v) and (vi) of the definition of “Obligations”;

 

(iii) third, to the extent proceeds remain after the application pursuant to the
preceding clauses (i) and (ii), an amount equal to the outstanding Primary
Obligations shall be paid to the Secured Creditors as provided in Section 7.4(e)
hereof, with each Secured Creditor receiving an amount equal to its outstanding
Primary Obligations or, if the proceeds are insufficient to pay in full all such
Primary Obligations, its Pro Rata Share of the amount remaining to be
distributed;

 

(iv) fourth, to the extent proceeds remain after the application pursuant to the
preceding clauses (i) through (iii), inclusive, an amount equal to the
outstanding Secondary Obligations shall be paid to the Secured Creditors as
provided in Section 7.4(e) hereof, with each Secured Creditor receiving an
amount equal to its outstanding Secondary Obligations or, if the proceeds are
insufficient to pay in full all such Secondary Obligations, its Pro Rata Share
of the amount remaining to be distributed; and

 

(v) fifth, to the extent proceeds remain after the application pursuant to the
preceding clauses (i) through (iv), inclusive, and following the termination of
this Agreement pursuant to Section 10.8(a) hereof, to the relevant Assignor or
to whomever may be lawfully entitled to receive such surplus.

 

(b) For purposes of this Agreement, (x) “Pro Rata Share” shall mean, when
calculating a Secured Creditor’s portion of any distribution or amount, that
amount (expressed as a percentage) equal to a fraction the numerator of which is
the then unpaid amount of such Secured Creditor’s Primary Obligations or
Secondary Obligations, as the case may be, and the

 

 

20



--------------------------------------------------------------------------------

Exhibit I

 

denominator of which is the then outstanding amount of all Primary Obligations
or Secondary Obligations, as the case may be, (y) “Primary Obligations” shall
mean (i) in the case of the Credit Document Obligations, all principal of,
premium, fees and interest on, all Loans, all Unpaid Drawings, the Stated Amount
of all outstanding Letters of Credit and all Fees and  

(ii) in the case of the Other Obligations, all amounts due under each Interest
Rate Protection Agreement and each Other Hedging Agreement with an Other
Creditor (other than indemnities, fees (including, without limitation,
attorneys’ fees) and similar obligations and liabilities) and (z) “Secondary
Obligations” shall mean all Obligations other than Primary Obligations.

 

(c) When payments to Secured Creditors are based upon their respective Pro Rata
Shares, the amounts received by such Secured Creditors hereunder shall be
applied (for purposes of making determinations under this Section 7.4 only)  

(i) first, to their Primary Obligations and (ii) second, to their Secondary
Obligations. If any payment to any Secured Creditor of its Pro Rata Share of any
distribution would result in overpayment to such Secured Creditor, such excess
amount shall instead be distributed in respect of the unpaid Primary Obligations
or Secondary Obligations, as the case may be, of the other Secured Creditors,
with each Secured Creditor whose Primary Obligations or Secondary Obligations,
as the case may be, have not been paid in full to receive an amount equal to
such excess amount multiplied by a fraction the numerator of which is the unpaid
Primary Obligations or Secondary Obligations, as the case may be, of such
Secured Creditor and the denominator of which is the unpaid Primary Obligations
or Secondary Obligations, as the case may be, of all Secured Creditors entitled
to such distribution.

 

(d) Each of the Secured Creditors, by their acceptance of the benefits hereof
and of the other Security Documents, agrees and acknowledges that if the Lender
Creditors receive a distribution on account of undrawn amounts with respect to
Letters of Credit issued under the Credit Agreement (which shall only occur
after all outstanding Revolving Loans under the Credit Agreement and Unpaid
Drawings have been paid in full), such amounts shall be paid to the
Administrative Agent under the Credit Agreement and held by it, for the equal
and ratable benefit of the Lender Creditors, as cash security for the repayment
of Obligations owing to the Lender Creditors as such. If any amounts are held as
cash security pursuant to the immediately preceding sentence, then upon the
termination of all outstanding Letters of Credit under the Credit Agreement, and
after the application of all such cash security to the repayment of all
Obligations owing to the Lender Creditors after giving effect to the termination
of all such Letters of Credit, if there remains any excess cash, such excess
cash shall be returned by the Administrative Agent to the Collateral Agent for
distribution in accordance with Section 7.4(a) hereof.

 

(e) All payments required to be made hereunder shall be made (x) if to the
Lender Creditors, to the Administrative Agent for the account of the Lender
Creditors and (y) if to the Other Creditors, to the trustee, paying agent or
other similar representative (each a “Representative”) for the Other Creditors
or, in the absence of such a Representative, directly to the Other Creditors.

 

(f) For purposes of applying payments received in accordance with this Section
7.4, the Collateral Agent shall be entitled to rely upon (i) the Administrative
Agent and (ii) the Representative or, in the absence of such a Representative,
upon the Other Creditors for a

 

21



--------------------------------------------------------------------------------

Exhibit I

 

determination (which the Administrative Agent, each Representative and the Other
Creditors agree (or shall agree) to provide upon request of the Collateral
Agent) of the outstanding Primary Obligations and Secondary Obligations owed to
the Lender Creditors or the Other Creditors, as the case may be. Unless it has
received written notice from a Lender Creditor or an Other Creditor to the
contrary, the Administrative Agent and each Representative, in furnishing
information pursuant to the preceding sentence, and the Collateral Agent, in
acting hereunder, shall be entitled to assume that no Secondary Obligations are
outstanding. Unless it has written notice from an Other Creditor to the
contrary, the Collateral Agent, in acting hereunder, shall be entitled to assume
that no Interest Rate Protection Agreements or Other Hedging Agreements are in
existence.

 

(g) It is understood that the Assignors shall remain jointly and severally
liable to the extent of any deficiency between the amount of the proceeds of the
Collateral and the aggregate amount of the Obligations.

 

7.5. Remedies Cumulative. Each and every right, power and remedy hereby
specifically given to the Collateral Agent shall be in addition to every other
right, power and remedy specifically given to the Collateral Agent under this
Agreement, the other Secured Debt Agreements or now or hereafter existing at
law, in equity or by statute and each and every right, power and remedy whether
specifically herein given or otherwise existing may be exercised from time to
time or simultaneously and as often and in such order as may be deemed expedient
by the Collateral Agent. All such rights, powers and remedies shall be
cumulative and the exercise or the beginning of the exercise of one shall not be
deemed a waiver of the right to exercise any other or others. No delay or
omission of the Collateral Agent in the exercise of any such right, power or
remedy and no renewal or extension of any of the Obligations shall impair any
such right, power or remedy or shall be construed to be a waiver of any Default
or Event of Default or an acquiescence thereof. No notice to or demand on any
Assignor in any case shall entitle it to any other or further notice or demand
in similar or other circumstances or constitute a waiver of any of the rights of
the Collateral Agent to any other or further action in any circumstances without
notice or demand. In the event that the Collateral Agent shall bring any suit to
enforce any of its rights hereunder and shall be entitled to judgment, then in
such suit the Collateral Agent may recover reasonable expenses, including
reasonable attorneys’ fees, and the amounts thereof shall be included in such
judgment.

 

7.6. Discontinuance of Proceedings. In case the Collateral Agent shall have
instituted any proceeding to enforce any right, power or remedy under this
Agreement by foreclosure, sale, entry or otherwise, and such proceeding shall
have been discontinued or abandoned for any reason or shall have been determined
adversely to the Collateral Agent, then and in every such case the relevant
Assignor, the Collateral Agent and each holder of any of the Obligations shall
be restored to their former positions and rights hereunder with respect to the
Collateral subject to the security interest created under this Agreement, and
all rights, remedies and powers of the Collateral Agent shall continue as if no
such proceeding had been instituted.

 

ARTICLE VIII

 

INDEMNITY

 

22



--------------------------------------------------------------------------------

Exhibit I

 

8.1. Indemnity. (a) Each Assignor jointly and severally agrees to indemnify,
reimburse and hold the Collateral Agent, each other Secured Creditor and their
respective successors, assigns, employees, affiliates and agents (hereinafter in
this Section 8.1 referred to individually as “Indemnitee,” and collectively as
“Indemnitees”) harmless from any and all liabilities, obligations, damages,
injuries, penalties, claims, demands, actions, suits, judgments and any and all
costs, expenses or disbursements (including reasonable attorneys’ fees and
expenses) (for the purposes of this Section 8.1 the foregoing are collectively
called “expenses”) of whatsoever kind and nature imposed on, asserted against or
incurred by any of the Indemnitees in any way relating to or arising out of this
Agreement, any other Secured Debt Agreement or any other document executed in
connection herewith or therewith or in any other way connected with the
administration of the transactions contemplated hereby or thereby or the
enforcement of any of the terms of, or the preservation of any rights under any
thereof, or in any way relating to or arising out of the manufacture, ownership,
ordering, purchase, delivery, control, acceptance, lease, financing, possession,
operation, condition, sale, return or other disposition, or use of the
Collateral (including, without limitation, latent or other defects, whether or
not discoverable), the violation of the laws of any country, state or other
governmental body or unit, any tort (including, without limitation, claims
arising or imposed under the doctrine of strict liability, or for or on account
of injury to or the death of any Person (including any Indemnitee), or property
damage), or contract claim; provided that no Indemnitee shall be indemnified
pursuant to this Section 8.1 (a) for losses, damages or liabilities to the
extent caused by the gross negligence or willful misconduct of such Indemnitee
(as determined by a court of competent jurisdiction in a final and
non-appealable decision) Each Assignor agrees that upon written notice by any
Indemnitee of the assertion of such a liability, obligation, damage, injury,
penalty, claim, demand, action, suit or judgment, the relevant Assignor shall
assume full responsibility for the defense thereof. Each Indemnitee agrees to
use its best efforts to promptly notify the relevant Assignor of any such
assertion of which such Indemnitee has knowledge.

 

(b) Without limiting the application of Section 8.1 (a) hereof, each Assignor
agrees, jointly and severally, to pay or reimburse the Collateral Agent for any
and all reasonable fees, costs and expenses of whatever kind or nature incurred
in connection with the creation, preservation or protection of the Collateral
Agent’s Liens on, and security interest in, the Collateral, including, without
limitation, all fees and taxes in connection with the recording or filing of
instruments and documents in public offices, payment or discharge of any taxes
or Liens upon or in respect of the Collateral, premiums for insurance with
respect to the Collateral and all other fees, costs and expenses in connection
with protecting, maintaining or preserving the Collateral and the Collateral
Agent’s interest therein, whether through judicial proceedings or otherwise,’ or
in defending or prosecuting any actions, suits or proceedings arising out of or
relating to the Collateral.

 

(c) Without limiting the application of Section 8.1 (a) or (b) hereof, each
Assignor agrees, jointly and severally, to pay, indemnify and hold each
Indemnitee harmless from and against any loss, costs, damages and expenses which
such Indemnitee may suffer, expend or incur in consequence of or growing out of
any misrepresentation by any Assignor in this Agreement, any other Secured Debt
Agreement or in any writing contemplated by or made

 

 

23



--------------------------------------------------------------------------------

Exhibit I

 

or delivered pursuant to or in connection with this Agreement or any other
Secured Debt Agreement.

 

(d) If and to the extent that the obligations of any Assignor under this Section
8.1 are unenforceable for any reason, such Assignor hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under applicable law.

 

8.2. Indemnity Obligations Secured by Collateral; Survival. Any amounts paid by
any Indemnitee as to which such Indemnitee has the right to reimbursement shall
constitute Obligations secured by the Collateral. The indemnity obligations of
each Assignor contained in this Article VIII shall continue in full force and
effect notwithstanding the full payment of all of the other Obligations and
notwithstanding the full payment of all the Notes issued, and Loans made, under
the Credit Agreement, the termination of all Letters of Credit issued under the
Credit Agreement, the termination of all Interest Rate Protection Agreements and
Other Hedging Agreements entered into with the Other Creditors and the payment
of all other Obligations and notwithstanding the discharge thereof and the
occurrence of the Termination Date.

 

ARTICLE IX

 

DEFINITIONS

 

The following terms shall have the meanings herein specified. Such definitions
shall be equally applicable to the singular and plural forms of the terms
defined.

 

“Account” shall mean any “account” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York, and in
any event, shall include but shall not be limited to, all rights to payment of
any monetary obligation, whether or not earned by performance, (i) for property
that has been or is to be sold, leased, licensed, assigned or otherwise disposed
of, (ii) for services rendered or to be rendered, (iii) for a policy of
insurance issued or to be issued, (iv) for a secondary obligation incurred or to
be incurred, (v) for energy provided or to be provided, (vi) for the use or hire
of a vessel under a charter or other contract, (vii) arising out of the use of a
credit or charge card or information contained on or for use with the card, or
(viii) as winnings in a lottery or other game of chance operated or sponsored by
a State, governmental unit of a State, or person licensed or authorized to
operate the game by a State or governmental unit of a State. Without limiting
the foregoing, the term “account” shall include all Health-Care-Insurance
Receivables.

 

“Administrative Agent” shall have the meaning provided in the recitals of this
Agreement.

 

“Agreement” shall mean this Security Agreement as the same may be amended,
modified, restated and/or supplemented from time to time in accordance with its
terms.

 

24



--------------------------------------------------------------------------------

Exhibit I

 

“As-Extracted Collateral” shall mean “as-extracted collateral” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.

 

“Assignor” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Borrower” shall have the meaning provided in the recitals of this Agreement.

 

“Chattel Paper” shall mean “chattel paper” as such term is defined in the
Uniform Commercial Code as in effect on the date hereof in the State of New
York. Without limiting the foregoing, the term “Chattel Paper” shall in any
event include all Tangible Chattel Paper and all Electronic Chattel Paper.

 

“Class” shall have the meaning provided in Section 10.2 of this Agreement.

 

“Collateral” shall have the meaning provided in Section 1.1 (a) of this
Agreement.

 

“Collateral Account” shall mean a cash collateral account maintained with, and
in the sole dominion and control of, the Collateral Agent for the benefit of the
Secured Creditors.

 

“Collateral Agent” shall have the meaning provided in the first paragraph of
this Agreement.

 

“Commercial Tort Claims” shall mean “commercial tort claims” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.

 

“Contract Rights” shall mean all rights of any Assignor under each Contract,
including, without limitation, (i) any and all rights to receive and demand
payments under any or all Contracts, (ii) any and all rights to receive and
compel performance under any or all Contracts and (iii) any and all other
rights, interests and claims now existing or in the future arising in connection
with any or all Contracts.

 

“Contracts” shall mean all contracts between any Assignor and one or more
additional parties (including, without limitation, any Interest Rate Protection
Agreements, Other Hedging Agreements, licensing agreements and any partnership
agreements, joint venture agreements and limited liability company agreements).

 

“Copyrights” shall mean all United States or foreign copyrights now or hereafter
owned by any Assignor, including all registrations of all copyrights, in the
United States Copyright Office or any foreign equivalent office, as well as all
applications for a copyright registration now or hereafter made with the United
States Copyright Office or any foreign equivalent office by any Assignor.

 

“Credit Agreement” shall have the meaning provided in the recitals of this
Agreement.

 

25



--------------------------------------------------------------------------------

Exhibit I

 

 

“Credit Document Obligations” shall have the meaning provided in the definition
of “Obligations” in this Article IX.

 

“Deposit Accounts” shall mean all “deposit accounts” as such term is defined in
the Uniform Commercial Code as in effect on the date hereof in the State of New
York.

 

“Documents” shall mean “documents” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York.

 

“Domain Names” shall mean all Internet domain names and associated URL addresses
in or to which any Assignor now or hereafter has any right, title or interest.

 

“Electronic Chattel Paper” shall mean “electronic chattel paper” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.

 

“Equipment” shall mean any “equipment” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York, and in
any event, shall include, but shall not be limited to, all machinery, equipment,
furnishings, fixtures and vehicles now or hereafter owned by any Assignor and
any and all additions, substitutions and replacements of any of the foregoing
and all accessions thereto, wherever located, together with all attachments,
components, parts, equipment and accessories installed thereon or affixed
thereto.

 

“Event of Default” shall mean any Event of Default under, and as defined in, the
Credit Agreement and shall in any event include, without limitation, any payment
default on any of the Obligations after the expiration of any applicable grace
period.

 

“FCC License Rights” shall mean all rights of such Assignor under or relating to
the FCC Licenses, provided, however, that for the purposes hereof, the security
interest created hereunder does not include at any time any FCC License to the
extent (but only to the extent) that at such time the Collateral Agent may not
validly possess a security interest therein pursuant to the Communications Act
of 1934, as amended, and the regulations promulgated thereunder, as in effect at
such time, but such security interest does include, to the maximum extent
permitted by law, all rights incident or appurtenant to the FCC Licenses
(including, without limitation, the right to receive all proceeds derived from
or in connection with the sale, assignment or transfer of the FCC Licenses).

 

“General Intangibles” shall mean “general intangibles” as such term is defined
in the Uniform Commercial Code as in effect on the date hereof in the State of
New York.

 

“Goods” shall mean “goods” as such term is defined in the Uniform Commercial
Code as in effect on the date hereof in the State of New York.

 

“Health-Care-Insurance Receivable” shall mean any “health-care-insurance
receivable” as such term is defined in the Uniform Commercial Code as in effect
on the date hereof in the State of New York.

 

26



--------------------------------------------------------------------------------

Exhibit I

 

 

“Indenmitee” shall have the meaning provided in Section 8.1 (a) of this
Agreement.

 

“Instrument” shall mean “instruments” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York.

 

“Inventory” shall mean merchandise, inventory and goods, and all additions,
substitutions and replacements thereof and all accessions thereto, wherever
located, together with all goods, supplies, incidentals, packaging materials,
labels, materials and any other items used or usable in manufacturing,
processing, packaging or shipping same, in all stages of production from raw
materials through work in process to finished goods, and all products and
proceeds of whatever sort and wherever located and any portion thereof which may
be returned, rejected, reclaimed or repossessed by the Collateral Agent from any
Assignor’s customers, and shall specifically include all “inventory” as such
term is defined in the Uniform Commercial Code as in effect on the date hereof
in the State of New York.

 

“Investment Property” shall mean “investment property” as such term is defined
in the Uniform Commercial Code as in effect on the date hereof in the State of
New York.

 

“Lender Creditors” shall have the meaning provided in the recitals of this
Agreement.

 

“Lenders” shall have the meaning provided in the recitals of this Agreement.

 

“Letter-of-Credit Rights” shall mean “letter-of-credit rights” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.

 

“Location” of any Assignor, shall mean such Assignor’s “location” as determined
pursuant to Section 9-307 of the UCC.

 

“Marks” shall mean all right, title and interest in and to all trademarks,
service marks and trade names now held or hereafter acquired by any Assignor,
including any registration or application for registration of any trademarks and
service marks now held or hereafter acquired by any Assignor, which are
registered or filed in the United States Patent and Trademark Office or the
equivalent thereof in any state of the United States or any equivalent foreign
office or agency, as well as all unregistered trademarks and service marks used
by an Assignor and all trade dress including logos, designs, fictitious business
names and other business identifiers used by any Assignor.

 

“Material Adverse Effect” shall mean a material adverse effect on the business,
property, assets, liabilities (actual or contingent), operations or condition
(financial or otherwise) of the Borrower and its Subsidiaries taken as a whole.

 

“Obligations” shall mean and include, as to any Assignor, all of the following:

 

27



--------------------------------------------------------------------------------

Exhibit I

 

 

(i) the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, principal, premium, interest (including, without
limitation, all interest that accrues after the commencement of any case,
proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Assignor at the rate provided for in
the respective documentation, whether or not a claim for post-petition interest
is allowed in any such proceeding), reimbursement obligations under Letters of
Credit, fees, costs and indemnities) of such Assignor to the Lender Creditors,
whether now existing or hereafter incurred under, arising out of, or in
connection with, the Credit Agreement and the other Credit Documents to which
such Assignor is a party (including, without limitation, in the event such
Assignor is a Subsidiary Guarantor, all such obligations, liabilities and
indebtedness of such Assignor under its Subsidiaries Guaranty) and the due
performance and compliance by such Assignor with all of the terms, conditions
and agreements contained in the Credit Agreement and in such other Credit
Documents (all such obligations, liabilities and indebtedness under this clause
(i), except to the extent consisting of obligations or indebtedness with respect
to Interest Rate Protection Agreements or Other Hedging Agreements, being herein
collectively called the “Credit Document Obligations”);

 

(ii) the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, all interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Assignor at the rate provided for in
the respective documentation, whether or not a claim for post-petition interest
is allowed in any such proceeding) owing by such Assignor to the Other
Creditors, now existing or hereafter incurred under, arising out of or in
connection with any Interest Rate Protection Agreement or Other Hedging
Agreement, whether such Interest Rate Protection Agreement or Other Hedging
Agreement is now in existence or hereinafter arising (including, without
limitation, in the case of a Assignor that is a Subsidiaries Guarantor, all
obligations, liabilities and indebtedness of such Assignor under its
Subsidiaries Guaranty in respect of the Interest Rate Protection Agreements and
Other Hedging Agreements), and the due performance and compliance by such
Assignor with all of the terms, conditions and agreements contained in each such
Interest Rate Protection Agreement and Other Hedging Agreement (all such
obligations, liabilities and indebtedness under this clause (ii) being herein
collectively called the “Other Obligations”);

 

(iii) any and all sums advanced by the Collateral Agent in order to preserve the
Collateral or preserve its security interest in the Collateral;

 

(iv) in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations or liabilities of such Assignor referred to in clauses
(i) and (ii) above, after an Event of Default (which term to mean and include
any Event of Default under, and as defined in, the Credit Agreement or any
payment default by the Borrower under any Interest Rate Protection Agreement or
Other Hedging Agreement and shall, in any event, include, without limitation,
any payment default on any of the Obligations by

 

28



--------------------------------------------------------------------------------

Exhibit I

 

the Borrower or any of its Subsidiaries (as hereinafter defined)) shall have
occurred and be continuing, the reasonable expenses of retaking, holding,
preparing for sale or lease, selling or otherwise disposing of or realizing on
the Collateral, or of any exercise by the Collateral Agent of its rights
hereunder, together with reasonable attorneys’ fees and court costs;

 

(v) all amounts paid by any Indemnitee as to which such Indemnitee has the right
to reimbursement under Section 8.1 of this Agreement; and

 

(vi) all amounts owing to any Agent pursuant to any of the Credit Documents in
its capacity as such;

 

it being acknowledged and agreed that the “Obligations” shall include extensions
of credit of the types described above, whether outstanding on the date of this
Agreement or extended from time to time after the date of this Agreement.

 

“Other Creditors” shall have the meaning provided in the recitals of this
Agreement.

 

“Other Obligations” shall have the meaning provided in the definition of
“Obligations” in this Article IX.

 

“Patents” shall mean all patents and inventions in or to which any Assignor now
or hereafter has any right, title or interest therein, and all divisions,
continuations (including, but not limited to, continuations-in-parts) and
improvements thereof, as well as all applications for patents now or hereafter
made by any Assignor.

 

“Permits” shall mean, to the extent permitted to be assigned by the terms
thereof or by applicable law, all licenses, permits, rights, orders, variances,
franchises or authorizations of or from any governmental authority or agency.

 

“Pledged Interest” shall have the meaning provided in Section 10.13 of this
Agreement.

 

“Primary Obligations” shall have the meaning provided in Section 7.4(b) of this
Agreement.

 

“Pro Rata Share” shall have the meaning provided in Section 7.4(b) of this
Agreement.

 

“Proceeds” shall mean all “proceeds” as such term is defined in the Uniform
Commercial Code as in effect in the State of New York on the date hereof and, in
any event, shall also include, but not be limited to, (i) any and all proceeds
of any insurance, indemnity, warranty or guaranty payable to the Collateral
Agent or any Assignor from time to time with respect to any of the Collateral,
(ii) any and all payments (in any form whatsoever) made or due and payable to
any Assignor from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
governmental

 

29



--------------------------------------------------------------------------------

Exhibit I

 

authority (or any person acting under color of governmental authority) and (iii)
any and all other amounts from time to time paid or payable under or in
connection with any of the Collateral.

 

“Registered Organization” shall have the meaning provided in the Uniform
Commercial Code as in effect in the State of New York.

 

“Representative” shall have the meaning provided in Section 7.4(e) of this
Agreement.

 

“Required Secured Creditors” shall mean (i) at any time when any Credit Document
Obligations are outstanding or any Commitments under the Credit Agreement exist,
the Required Lenders (or, to the extent provided in Section 13.12 of the Credit
Agreement, each of the Lenders) and (ii) at any time after all of the Credit
Document Obligations have been paid in full and all Commitments under the Credit
Agreement have been terminated and no further Commitments may be provided
thereunder, the holders of a majority of the Other Obligations.

 

“Requisite Creditors” shall have the meaning provided in Section 10.2 of this
Agreement.

 

“Secondary Obligations” shall have the meaning provided in Section 7.4(b) of
this Agreement.

 

“Secured Creditors” shall have the meaning provided in the recitals of this
Agreement.

 

“Secured Debt Agreements” shall mean and include this Agreement, the other
Credit Documents and the Interest Rate Protection Agreements and Other Hedging
Agreements entered into with an Other Creditor.

 

“Software” shall mean “software” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York.

 

“Supporting Obligations” shall mean any “supporting obligation” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York, now or hereafter owned by any Assignor, or in which any
Assignor has any rights, and, in any event, shall include, but shall not be
limited to all of such Assignor’s rights in any Letter-of-Credit Right or
secondary obligation that supports the payment or performance of, and all
security for, any Account, Chattel Paper, Document, General Intangible,
Instrument or Investment Property.

 

“Tangible Chattel Paper” shall mean “tangible chattel paper” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.

 

“Termination Date” shall have the meaning provided in Section 10.8(a) of this
Agreement.

 

30



--------------------------------------------------------------------------------

Exhibit I

 

 

“Timber-to-be-Cut” shall mean “timber-to-be-cut” as such term is defined in the
Uniform Commercial Code as in effect on the date hereof in the State of New
York.

 

“Trade Secret Rights” shall mean the rights of an Assignor in any Trade Secret
it holds.

 

“Trade Secrets” shall mean any secretly held existing engineering information or
other data, information, production procedures and other know-how relating to
the design manufacture, assembly, installation, use, operation, marketing, sale
and/or servicing of any products or business of an Assignor worldwide whether
written or not.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the relevant jurisdiction.

 

ARTICLE X

 

MISCELLANEOUS

 

10.1. Notices. Except as otherwise specified herein, all notices, requests,
demands or other communications to or upon the respective parties hereto shall
be sent or delivered by mail, telegraph, telex, telecopy, cable or courier
service and all such notices and communications shall, when mailed, telegraphed,
telexed, telecopied, or cabled or sent by courier, be effective when deposited
in the mails, delivered to the telegraph company, cable company or overnight
courier, as the case may be, or sent by telex or telecopier, except that notices
and communications to the Collateral Agent or any Assignor shall not be
effective until received by the Collateral Agent or such Assignor, as the case
may be. All notices and other communications shall be in writing and addressed
as follows:

 

(a)

  

if to any Assignor, c/o:

    

DIRECTV Holdings LLC

2230 East Imperial Highway

El Segundo, California 90245

Attention: Chief Financial Officer

Telephone No.: (310) 964-5031

Telecopier No.: (310) 964-4991

    

with copies to:

    

DIRECTV Holdings LLC

2230 East Imperial Highway

El Segundo, California 90245

Attention: General Counsel

Telephone No.: (310) 964-4522

Telecopier No.: (310) 964-4991

    

Hughes Electronics Corporation

 

31



--------------------------------------------------------------------------------

Exhibit I

 

    

200 North Sepulveda Boulevard

El Segundo, California 90245

Attention: Treasurer

Telephone No.: (310) 662-9771

Telecopier No.: (310) 322-9083

(b)

  

if to the Collateral Agent, at:

    

Deutsche Bank Trust Company Americas

31 West 52nd Street

New York, New York 10019

Attention: Gregory Shefrin

Telephone No.: (646) 324-2185

Telecopier No.: (646) 324-7456

 

(c) if to any Lender Creditor (other than the Collateral Agent), at such address
as such Lender Creditor shall have specified in the Credit Agreement;

 

(d) if to any Other Creditor, at such address as such Other Creditor shall have
specified in writing to each Assignor and the Collateral Agent;

 

or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.

 

10.2. Waiver; Amendment. Except as provided in Sections 10.8 and 10.12, none of
the terms and conditions of this Agreement may be changed, waived, modified or
varied in any manner whatsoever unless in writing duly signed by each Assignor
directly affected thereby (it being understood that the addition or release of
any Assignor hereunder shall not constitute a change, waiver, discharge or
termination affecting any Assignor other than the Assignor so added or released)
and the Collateral Agent (with the written consent of the Required Secured
Creditors); provided, however, that any change, waiver, modification or variance
affecting the rights and benefits of a single Class of Secured Creditors (and
not all Secured Creditors in a like or similar manner) also shall require the
written consent of the Requisite Creditors of such affected Class. For the
purpose of this Agreement, the term “Class” shall mean each class of Secured
Creditors, i.e., whether (x) the Lender Creditors as holders of the Credit
Document Obligations or (y) the Other Creditors as the holders of the Other
Obligations. For the purpose of this Agreement, the term “Requisite Creditors”
of any Class shall mean each of (x) with respect to the Credit Document
Obligations, the Required Lenders (or, to the extent provided in Section13.12 of
the Credit Agreement, each of the Lenders), and (y) with respect to the Other
Obligations, the holders of at least a majority of all Other Obligations
outstanding from time to time.

 

10.3. Obligations Absolute. The obligations of each Assignor hereunder shall
remain in full force and effect without regard to, and shall not be impaired by,
(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of such Assignor; (b) any exercise or
non-exercise, or any waiver of, any right, remedy, power or privilege under or
in respect of this Agreement or any other Secured Debt Agreement;

 

 

32



--------------------------------------------------------------------------------

Exhibit I

 

or (c) any amendment to or modification of any Secured Debt Agreement or any
security for any of the Obligations; whether or not such Assignor shall have
notice or knowledge of any of the foregoing.

 

10.4. Successors and Assigns. This Agreement shall create a continuing security
interest in the Collateral and shall (i) remain in full force and effect,
subject to release and/or termination as set forth in Section 10.8, (ii) be
binding upon each Assignor, its successors and assigns; provided, however, that
no Assignor shall assign any of its rights or obligations hereunder without the
prior written consent of the Collateral Agent (with the prior written consent of
the Required Secured Creditors), and (iii) inure, together with the rights and
remedies of the Collateral Agent hereunder, to the benefit of the Collateral
Agent, the other Secured Creditors and their respective successors, transferees
and assigns. All agreements, statements, representations and warranties made by
each Assignor herein or in any certificate or other instrument delivered by such
Assignor or on its behalf under this Agreement shall be considered to have been
relied upon by the Secured Creditors and shall survive the execution and
delivery of this Agreement and the other Secured Debt Agreements regardless of
any investigation made by the Secured Creditors or on their behalf.

 

10.5. Headings Descriptive. The headings of the several sections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.

 

10.6. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
(a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED INACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF
NEWYORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR
OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, EACH ASSIGNOR HEREBY IRREVOCABLY ACCEPTS FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
NON-EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. EACH ASSIGNOR HEREBY FURTHER
IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK JURISDICTION OVER SUCH
ASSIGNOR, AND AGREES NOT TO PLEAD OR CLAIM IN ANY LEGAL ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN ANY OF
THE AFORESAID COURTS THAT ANY SUCH COURT LACKS JURISDICTION OVER SUCH ASSIGNOR.
EACH ASSIGNOR FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY
OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO ANY SUCH
ASSIGNOR AT ITS ADDRESS FOR NOTICES AS PROVIDED IN SECTION 10.1 ABOVE, SUCH
SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH ASSIGNOR HEREBY
IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD

 

33



--------------------------------------------------------------------------------

Exhibit I

 

OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER
CREDIT DOCUMENT THAT SUCH SERVICE OF PROCESS WAS IN ANY WAY INVALID OR
INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE COLLATERAL AGENT UNDER
THIS AGREEMENT, OR ANY SECURED CREDITOR, TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANY ASSIGNOR IN ANY OTHER JURISDICTION.

 

(b) EACH ASSIGNOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

 

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION ,PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

10.7. Assignor’s Duties. It is expressly agreed, anything herein contained to
the contrary notwithstanding, that each Assignor shall remain liable to perform
all of the obligations, if any, assumed by it with respect to the Collateral and
the Collateral Agent shall not have any obligations or liabilities with respect
to any Collateral by reason of or arising out of this Agreement, nor shall the
Collateral Agent be required or obligated in any manner to perform or fulfill
any of the obligations of any Assignor under or with respect to any Collateral.

 

10.8. Termination; Release. (a) After the Termination Date, this Agreement shall
terminate (provided that all indemnities set forth herein including, without
limitation in Section 8.1 hereof, shall survive such termination) and the
Collateral Agent, at the request and expense of the respective Assignor, will
promptly execute and deliver to such Assignor a proper instrument or instruments
(including Uniform Commercial Code termination statements on form UCC-3)
acknowledging the satisfaction and termination of this Agreement, and will duly
assign, transfer and deliver to such Assignor (without recourse and without any
representation or warranty) such of the Collateral as may be in the possession
of the Collateral Agent and as has not theretofore been sold or otherwise
applied or released pursuant to this Agreement. As used in this Agreement,
“Termination Date” shall mean the date upon which the Total Commitment under the
Credit Agreement has been terminated and all Interest Rate Protection Agreements
and Other Hedging Agreements entered into with any Other Creditor have been
terminated, no Note under the Credit Agreement is outstanding and all Loans
thereunder have been repaid in full, all Letters of Credit issued under the
Credit Agreement have been terminated (or cash collateralized in a manner
consistent with the Credit Agreement) and all Obligations then due and payable
have been paid hi full.

 

 

34



--------------------------------------------------------------------------------

Exhibit I

 

 

(b) In the event that any part of the Collateral is sold, transferred or
otherwise disposed of (to a Person other than a Credit Party) (x) at any time
prior to the time at which all Credit Document Obligations have been paid in
full and all Commitments and Letters of Credit under the Credit Agreement have
been terminated (or cash collateralized in a manner consistent with the Credit
Agreement), in connection with a sale, transfer or other disposition permitted
by Section 9.03 of the Credit Agreement or is otherwise released at the
direction of the Required Lenders (or all the Lenders if required by Section
13.12 of the Credit Agreement) or (y) at anytime thereafter, to the extent
permitted by the other Secured Debt Agreements, and in the case of clauses (x)
and (y), the proceeds of such sale, transfer or other disposition (or from such
release) are applied in accordance with the terms of the Credit Agreement or
such other Secured Debt Agreement, as the case may be, to the extent required to
be so applied, the Collateral Agent, at the request and expense of such
Assignor, will duly release from the security interest created hereby (and will
execute and deliver such documentation, including termination or partial release
statements and the like in connection therewith) and assign, transfer and
deliver to such Assignor (without recourse and without any representation or
warranty) such of the Collateral as is then being (or has been) so sold,
transferred or otherwise disposed of, or released, and as may be in the
possession of the Collateral Agent and has not theretofore been released
pursuant to this Agreement. Furthermore, upon the release of any Subsidiary
Guarantor from the Subsidiaries Guaranty in accordance with the provisions
thereof, such Assignor (and the Collateral at such time assigned by the
respective Assignor pursuant hereto) shall be released from this Agreement.

 

(c) At any time that an Assignor desires that the Collateral Agent take any
action to acknowledge or give effect to any release of Collateral pursuant to
the foregoing Section 10.8(a) or (b), such Assignor shall deliver to the
Collateral Agent a certificate signed by a senior officer of such Assignor
stating that the release of the respective Collateral is permitted pursuant to
such Section 10.8(a) or (b). At any time that the Borrower or the respective
Assign or desires that a Subsidiary of the Borrower which has been released from
the Subsidiaries Guaranty be released hereunder as provided in the last sentence
of Section 10.8(b), it shall deliver to the Collateral Agent a certificate
signed by a senior officer of the Borrower and the respective Assignor stating
that the release of the respective Assignor (and its Collateral) is permitted
pursuant to such Section 10.8(b). If reasonably requested by the Collateral
Agent (although the Collateral Agent shall have not obligation to make such
request), the relevant Assignor shall furnish appropriate legal opinions (from
counsel, reasonably acceptable to the Collateral Agent) to the effect set forth
in this Section 10.8(c).

 

(d) The Collateral Agent shall have no liability whatsoever to any other Secured
Creditor as the result of any release of Collateral by it in accordance with (or
which the Collateral Agent in the absence of gross negligence and willful
misconduct believes to be in accordance with) this Section 10.8.

 

10.9. Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Borrower and the Collateral Agent.

 

 

35



--------------------------------------------------------------------------------

Exhibit I

 

 

10.10. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.11. The Collateral Agent and the other Secured Creditors. The Collateral
Agent will hold in accordance with this Agreement all items of the Collateral at
any time received under this Agreement. It is expressly understood and agreed
that the obligations of the Collateral Agent as holder of the Collateral and
interests therein and with respect to the disposition thereof, and otherwise
under this Agreement, are only those expressly set forth in this Agreement and
in Section 12 of the Credit Agreement. The Collateral Agent shall act hereunder
on the terms and conditions set forth herein and in Section 12 of the Credit
Agreement.

 

10.12. Additional Assignors. It is understood and agreed that any Subsidiary
Guarantor that desires to become an Assignor hereunder, or is required to
execute a counterpart of this Agreement after the date hereof pursuant to the
requirements of the Credit Agreement or any other Credit Document, shall become
an Assignor hereunder by (x) executing a counterpart hereof and delivering same
to the Collateral Agent, (y) delivering supplements to Annexes A through F,
inclusive, and H through K, inclusive, hereto as are necessary to cause such
Annexes to be complete and accurate with respect to such additional Assignor on
such date and (z) taking all actions as specified in this Agreement as would
have been taken by such Assignor had it been an original party to this
Agreement, in each case with all documents required above to be delivered to the
Collateral Agent and with all documents and actions required above to be taken
to the reasonable satisfaction of the Collateral Agent.

 

10.13. Certain Regulatory Matters. The exercise of any remedy, with respect to
any Satellite, equipment or other assets that are the subject of FCC Licenses
shall be consistent with the rules and regulations administered by the FCC,
including 47 C.F.R. §§25.140(d), inaccordance with which the Administrative
Agent hereby agrees to provide (to the extent required by 47 C.F.R. §§25.140(d))
the Assignors and the FCC, no less than 10 days prior written notice before any
such Satellite, equipment or other assets shall be repossessed by the
Administrative Agent upon an exercise of any rights and remedies hereunder.

 

[Remainder of this page intentionally left blank; signature page follows]

 

36



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.

 

DIRECTV HOLDINGS LLC, as an Assignor

By:

 

 

--------------------------------------------------------------------------------

            Name:

            Title:

 

DIRECTV FINANCING CO., INC., as an
Assignor

By:

 

 

--------------------------------------------------------------------------------

            Name:

            Title:

 

DIRECTV ENTERPRISES, LLC, as an
Assignor

By:

 

 

--------------------------------------------------------------------------------

            Name:

            Title:

 

DIRECTV CUSTOMER SERVICES, INC., as an Assignor

By:

 

 

--------------------------------------------------------------------------------

            Name:

            Title:

 

DIRECTV, INC., as an Assignor

By:

 

 

--------------------------------------------------------------------------------

            Name:

            Title:



--------------------------------------------------------------------------------

 

DIRECTV MERCHANDISING, INC., as an
Assignor

By:

 

 

--------------------------------------------------------------------------------

            Name:

            Title:

 

DIRECTV OPERATIONS, LLC, as an
Assignor

By:

 

 

--------------------------------------------------------------------------------

            Name:

            Title:

 

USSB II, INC., as an Assignor

By:

 

 

--------------------------------------------------------------------------------

            Name:

            Title:



--------------------------------------------------------------------------------

 

Accepted and Agreed to:

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Collateral Agent

By:

 

 

--------------------------------------------------------------------------------

            Name:

            Title: